DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the two outer teeth" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This is being interpreted as the previously resented “individual outer teeth structures”. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Caveney (4,001,898). 

As to claim 1, Caveney discloses: A belt for tying a cervix (see explanation below, belt of figure 1 is structured to be able to tie a cervix), comprising: a head portion (26), having a head-end plug hole (see figure below) and a head-end through hole (see figure below), the head-end through hole having thereinside an inner teeth structure (48/58); a tail portion (42’), having a tail-end plug hole (hole that 44 passes through); and a middle portion (see figure below), located between the head portion and the tail portion (see figure below), having at least one section thereof with two opposing lateral sides (sides that 32 are located on) to provide individual outer teeth structures (see explanation below) to pair the inner teeth structure (see figures 8-10), the head-end plug hole and the tail-end plug hole for allowing two fork structures of an instrument to be detachably inserted therein, respectively (see explanation below, seen to eb structured to allow a small two fork structure to be detachably inserted). Examiner notes the limitation “for tying a cervix” is drawn to the devices intended use. As long as the prior art has the same claimed structure, its seen to be able perform the function. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Examiner notes the holes of Caveney are structured to enable two fork structures of an instrument to be detachably inserted therein. Furthermore, since applicant did not provide a definition of the term teeth, examiner is interpreting this structure to mean “any structure resembling a tooth” (see freedictionary.com definition of teeth). The elements 32 are seen to be teeth since they resemble round teeth as seen in figures 8-10. This is seen to be in line with applicants disclosure since the teeth of applicants invention are used to engage with other teeth on another piece to form a connection. 

    PNG
    media_image1.png
    748
    1304
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    607
    807
    media_image2.png
    Greyscale


As to claim 3, Caveney discloses the invention of claim 1, Caveney further discloses: wherein the belt further includes a plurality of bumps (see figure below) protrusive on a surface of the belt. Examiner notes elements 32 depicted below are seen as bumps. 

    PNG
    media_image3.png
    617
    739
    media_image3.png
    Greyscale

As to claim 5, Caveney discloses the invention of claim 3, Caveney further discloses: wherein the head-end plug hole is located at a side of the head portion away from another side thereof having the plurality of bumps (see figure above and explanation below). Examiner notes the side where the head-end plug hole is located is seen as a top side and the bumps indicated above are seen as on both a top and bottom sides of the belt. Both these top and bottom sides with the bumps are located away from the top side of the head portion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hoglund (20170172625) in view of Hasse (20100212117).

As to claim 1, Hoglund discloses: A belt for tying a cervix (see explanation below, device of figure 4 is structured to be able to tie a cervix), comprising: a head portion (132/130), having a head-end plug hole (hole that passes through 132) and a head-end through hole (hole that passes through 130), the head-end through hole having thereinside an inner teeth structure (see paragraph 0046); a tail portion (end opposite the head portion); and a middle portion (see figure below), located between the head portion and the tail portion (see figure below), having at least one section thereof with two opposing lateral sides (see figure below) to provide individual outer teeth (160/162) structures to pair the inner teeth structure (see explanation below). The limitation: having at least one section thereof with two opposing lateral sides to provide individual outer teeth structures to pair the inner teeth structure does not require teeth to be on each of the lateral sides. Examiner notes the limitation “for tying a cervix” is drawn to the devices intended use. As long as the prior art has the same claimed structure, its seen to be able perform the function. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Furthermore, since applicant did not provide a definition of the term teeth, examiner is interpreting this structure to mean “any structure resembling a tooth” (see freedictionary.com definition of teeth). The elements 160/162 are seen to be teeth since they resemble teeth. This is seen to be in line with applicants disclosure since the teeth of applicants invention are used to engage with other teeth on another piece to form a connection. 

    PNG
    media_image4.png
    709
    908
    media_image4.png
    Greyscale

Hoglund fails to directly disclose: the tail end portion having a tail end hole.
In the same field of endeavor, namely tying devices, Hasse teaches a fastener with a tail end comprising a tail end hole (30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tail end of Hodlund to include the tail end hole of Hasse to facilitate flexibility at the tailed n and enable ease of entry of the tail end into the head potion (paragraph 0024 of Hasse). Examiner notes once the combination is made, both the head-end plug hole and the tail-end plug hole will be structured to enable two fork structures of an instrument to be detachably inserted therein, respectively.

Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund (20170172625) and Hasse (20100212117) as applied to claim 1 above, further in view of Koncelik (20120210541).

As to claim 3, the combination of Hogland and Hasse discoses the invention of claim 1, the combination fails to directly disclose: wherein the belt further includes an elastic structure located between the two outer teeth structures of the middle portion.
In the same field of endeavor, namely tying devices, Koncelik teaches making a tying device out of nitinol (a super elastic material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt material to be nitinol in view of Koncelik (which would make the belt material between each tooth elastic) to enable the user to bend the device to a desired orientation before or during sue (paragraph 0022 of Koncelik).

As to claim 4, the combination of Hogland, Hasse and Koncelik discloses the invention of claim 2, the combination further discloses: further including a plurality of perforated portions (120) between the middle portion and the head portion (see figure below). Examiner notes the perforated portion in the segment outlined before are between the head portion and the middle portion. 

    PNG
    media_image5.png
    836
    949
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Oestreich (7,062,820): Tie with teeth and lock.
Costa (20050062608): Tie with teeth and opening in sides.
Phua (20040092955): Tie with opening at both ends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771